                             UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

DOUGLAS J. STEVENSON,                             Case No. 1:16-cv-1831 AWI JLT (PC)

               Plaintiff,                         ORDER & WRIT OF HABEAS CORPUS
       v.                                         AD TESTIFICANDUM TO TRANSPORT
                                                  WILLIAM FRANK SHAW, CDC No. F-26249,
K. HOLLAND, et al.,                               WITNESS

               Defendants.



        William Frank Shaw, CDC #F-26249 , a necessary and material witness for the civil jury trial in
proceedings in this case on March 3, 2020, is confined at SAFT-CSP, Corcoran, in the custody of the
Warden. In order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate in Courtroom #2, 8th Floor, United
States Courthouse, 2500 Tulare Street, Fresno, California on March 3, 2020, at 8:30 a.m.

ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to testify in United States District Court at the time and place
above, and from day to day until completion of court proceedings or as ordered by the court; and thereafter
to return the inmate to the above institution;

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

                            WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of SAFT-CSP, Corcoran

        WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of the proceedings, or as
ordered by the court; and thereafter to return the inmate to the above institution.
        FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ



IT IS SO ORDERED.

   Dated:     February 10, 2020                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
